In a negligence action to recover damages for property injuries, plaintiff appeals from an order of the Supreme Court, Kings County, dated April 5,1971, which denied its motion (1) to vacate a dismissal of the action because of failure to file a statement of readiness, (2) to restore the action to the trial calendar and (3) for leave to file a statement of readiness nunc pro tune. . Order reversed, without costs, and motion granted, on condition that plaintiff’s attorney shall personally pay $250 costs to defendant. Said payment shall be made within 20 days after service of a copy of the order to be made hereon, with notice of entry. In our opinion, the facts warrant the granting of plaintiff’s motion, upon the conditions set forth above (Bacharach v. Bacharach, 39 A D 2d 542). Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.